    Case: 1:19-cv-04547 Document #: 34 Filed: 12/09/19 Page 1 of 3 PageID #:232




                    IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION
_____________________________________
                                       )
CITY OF CHICAGO,                       )
                                       )
      Plaintiff,                       )
                                       ) Case No. 1:19-cv-04547
      v.                               )
                                       ) Honorable Virginia M. Kendall
JUSSIE SMOLLETT,                       )
                                       )
      Defendant.                       )
______________________________________ )
                                       )
JUSSIE SMOLLETT,                       )
                                       )
      Counterclaim-Plaintiff,          )
                                       )
      v.                               )
                                       )
CITY OF CHICAGO, MICHAEL THEIS,        )
EDWARD WODNICKI, EDDIE JOHNSON, )
JOHN and JANE DOE DEFENDANTS 1-10, )
ABIMBOLA OSUNDAIRO, and OLABINJO, )
OSUNDAIRO                              )
                                       )
      Counterclaim-Defendants.         )

CITY DEFENDANTS’ UNOPPOSED MOTION TO EXTEND TIME TO RESPOND TO
                   SMOLLETT’S COUNTERCLAIMS

       Under Federal Rule of Civil Procedure 6(b), Counterclaim-Defendants City of Chicago

(“the City”), Michael Theis, Edward Wodnicki, Eddie Johnson, and John and Jane Doe

Defendants 1-10 (collectively, “the City Defendants”) move for a one-week extension of time in

which to answer or otherwise respond to Counterclaim-Plaintiff Jussie Smollett’s Counterclaims.

In support of this motion, the City Defendants state as follows:

       1.      On November 20, 2019, Smollett filed his Corrected Answer and Counterclaims

against the City Defendants. ECF No. 33.


                                                 1
    Case: 1:19-cv-04547 Document #: 34 Filed: 12/09/19 Page 2 of 3 PageID #:232




       2.      The City Defendants’ responsive pleading is due by December 11, 2019. See Fed.

R. Civ. P. 12(a)(1)(B).

       3.      Good cause exists for a one-week extension in which to respond to the

Counterclaims. See Fed. R. Civ. P. 6(b)(1)(A). The City Defendants request this extension due

to the press of other work and the Thanksgiving holiday. The requested extension is thus not

being made for the purpose of delay, but rather the need for time to prepare a response.

       4.      This is the City Defendants’ first request for an extension of time in which to

respond to the Counterclaims. Smollett requested, and the Court granted, three extensions of

time for Smollett’s response to the City’s Complaint. ECF Nos. 10-11, 26, 28-29, 31.

       5.      Counsel for Smollett does not oppose this motion.

       THEREFORE, the City Defendants respectfully request that this Court enter an order

extending the time for the City Defendants to file an answer or otherwise plead to the

Counterclaims, up to and including December 18, 2019.




Dated: December 9, 2019                      Respectfully submitted,

                                             /s/ Renai S. Rodney
                                             Renai S. Rodney
                                             Elie T. Zenner
                                             City of Chicago Department of Law
                                             121 North LaSalle Street, Room 600
                                             Chicago, IL 60602
                                             312-744-0200
                                             renai.rodney@cityofchicago.org
                                             elie.zenner@cityofchicago.org

                                             Attorneys for Plaintiff City of Chicago




                                                 2
    Case: 1:19-cv-04547 Document #: 34 Filed: 12/09/19 Page 3 of 3 PageID #:232




                                 CERTIFICATE OF SERVICE

       I certify that on December 9, 2019, I electronically filed the foregoing with the Clerk of

the United States District Court for the Northern District of Illinois using the Court’s CM/ECF

system, which will automatically send notification of this filing to all counsel of record.

                                                      /s/ Elie T. Zenner




                                                  3
